      Case 4:21-cv-00751-P Document 61 Filed 07/06/21          Page 1 of 2 PageID 627



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 HOWARD JACOBOWITZ,                          §
 et al.,                                     S
                                             §
      Plaintiffs,                            §
                                             §
 v.                                          §      Civil Action No. 4:21-cv-00751-P
                                             §
 RANGE RESOURCES                             §
 CORPORATION, et al.,                        §
                                             §
      Defendants.                            §

                                          ORDER

         Before the Court is Plaintiff’s and Defendants’ Joint Motion to Set Certain Case

Deadlines and Otherwise Stay the Court’s June 21, 2021 Order (“June 21 Order,” ECF No.

50). ECF No. 55. Having considered the Motion, the Court finds that the Motion should be

and hereby is GRANTED.

         It is therefore ORDERED that:

         1.     Joinder of Parties or Amendment of Pleadings: Plaintiff shall file his

                Amended Complaint on or before July 26, 2021.

         2.     Motion to Dismiss: Defendants shall file their Motion to Dismiss on or

                before August 25, 2021.

         3.     Response: Plaintiff shall file his response on or before September 24, 2021.

         4.     Reply: Defendants shall file their reply on or before October 11, 2021.

         5.     Mediation: In accordance with the Court’s Civil Justice Expense and Delay

                Reduction Plan, the Court hereby REFERS this case to mediation and
Case 4:21-cv-00751-P Document 61 Filed 07/06/21          Page 2 of 2 PageID 628



         APPOINTS Don Herrmann (Mediator) as the mediator in this case. A party

         opposing either mediation referral or the appointed provider should file a

         written objection within 10 days of the date of this Order. The parties shall

         mediate with Mr. Herrmann on or before December 13, 2021. Within seven

         days after the mediation, the parties shall jointly prepare and file a written

         report, which shall be signed by counsel for each party, detailing the date on

         which the mediation was held, the persons present (including the capacity of

         any representative), and a statement informing the Court of the effect of their

         mediation and whether this case has been settled by agreement of the parties.

   6.    Stay: This Court’s June 21 Order is otherwise STAYED, along with any

         other obligations or deadlines, until this Court’s ruling on Defendants’

         Motion to Dismiss.

   SO ORDERED on this 6th day of July, 2021.




                                        2
